                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:05-CR-297-FDW-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
     v.                                                 )          ORDER
                                                        )
 DONNELL ALEXANDER TAYLOR,                              )
                                                        )
                Defendant.                              )
                                                        )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To File Exhibit D

Of Defendant’s Motion For Reduced Sentence Under The First Step Act Of 2018 Under Seal”

(Document No. 86) filed June 10, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Exhibit D contains sensitive and private information that is

inappropriate for public access. Having carefully considered the motion and the record, and for

good cause, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion To File Exhibit D Of

Defendant’s Motion For Reduced Sentence Under The First Step Act Of 2018 Under Seal”

(Document No. 86) is GRANTED, and Exhibit D of Defendant’s Motion for a Reduced Sentence

under the First Step Act is sealed until further Order of this Court.



                                           Signed: June 10, 2020




      Case 3:05-cr-00297-FDW-DCK Document 89 Filed 06/11/20 Page 1 of 1
